Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 1 of 198 PageID #:
                                     1620
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 2 of 198 PageID #:
                                     1621
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 3 of 198 PageID #:
                                     1622
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 4 of 198 PageID #:
                                     1623
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 5 of 198 PageID #:
                                     1624
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 6 of 198 PageID #:
                                     1625
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 7 of 198 PageID #:
                                     1626
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 8 of 198 PageID #:
                                     1627
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 9 of 198 PageID #:
                                     1628
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 10 of 198 PageID #:
                                     1629
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 11 of 198 PageID #:
                                     1630
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 12 of 198 PageID #:
                                     1631
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 13 of 198 PageID #:
                                     1632
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 14 of 198 PageID #:
                                     1633
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 15 of 198 PageID #:
                                     1634
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 16 of 198 PageID #:
                                     1635
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 17 of 198 PageID #:
                                     1636
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 18 of 198 PageID #:
                                     1637
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 19 of 198 PageID #:
                                     1638
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 20 of 198 PageID #:
                                     1639
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 21 of 198 PageID #:
                                     1640
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 22 of 198 PageID #:
                                     1641
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 23 of 198 PageID #:
                                     1642
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 24 of 198 PageID #:
                                     1643
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 25 of 198 PageID #:
                                     1644
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 26 of 198 PageID #:
                                     1645
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 27 of 198 PageID #:
                                     1646
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 28 of 198 PageID #:
                                     1647
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 29 of 198 PageID #:
                                     1648
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 30 of 198 PageID #:
                                     1649
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 31 of 198 PageID #:
                                     1650
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 32 of 198 PageID #:
                                     1651
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 33 of 198 PageID #:
                                     1652
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 34 of 198 PageID #:
                                     1653
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 35 of 198 PageID #:
                                     1654
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 36 of 198 PageID #:
                                     1655
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 37 of 198 PageID #:
                                     1656
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 38 of 198 PageID #:
                                     1657
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 39 of 198 PageID #:
                                     1658
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 40 of 198 PageID #:
                                     1659
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 41 of 198 PageID #:
                                     1660
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 42 of 198 PageID #:
                                     1661
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 43 of 198 PageID #:
                                     1662
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 44 of 198 PageID #:
                                     1663
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 45 of 198 PageID #:
                                     1664
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 46 of 198 PageID #:
                                     1665
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 47 of 198 PageID #:
                                     1666
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 48 of 198 PageID #:
                                     1667
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 49 of 198 PageID #:
                                     1668
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 50 of 198 PageID #:
                                     1669
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 51 of 198 PageID #:
                                     1670
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 52 of 198 PageID #:
                                     1671
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 53 of 198 PageID #:
                                     1672
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 54 of 198 PageID #:
                                     1673
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 55 of 198 PageID #:
                                     1674
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 56 of 198 PageID #:
                                     1675
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 57 of 198 PageID #:
                                     1676
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 58 of 198 PageID #:
                                     1677
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 59 of 198 PageID #:
                                     1678
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 60 of 198 PageID #:
                                     1679
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 61 of 198 PageID #:
                                     1680
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 62 of 198 PageID #:
                                     1681
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 63 of 198 PageID #:
                                     1682
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 64 of 198 PageID #:
                                     1683
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 65 of 198 PageID #:
                                     1684
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 66 of 198 PageID #:
                                     1685
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 67 of 198 PageID #:
                                     1686
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 68 of 198 PageID #:
                                     1687
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 69 of 198 PageID #:
                                     1688
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 70 of 198 PageID #:
                                     1689
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 71 of 198 PageID #:
                                     1690
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 72 of 198 PageID #:
                                     1691
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 73 of 198 PageID #:
                                     1692
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 74 of 198 PageID #:
                                     1693
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 75 of 198 PageID #:
                                     1694
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 76 of 198 PageID #:
                                     1695
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 77 of 198 PageID #:
                                     1696
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 78 of 198 PageID #:
                                     1697
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 79 of 198 PageID #:
                                     1698
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 80 of 198 PageID #:
                                     1699
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 81 of 198 PageID #:
                                     1700
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 82 of 198 PageID #:
                                     1701
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 83 of 198 PageID #:
                                     1702
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 84 of 198 PageID #:
                                     1703
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 85 of 198 PageID #:
                                     1704
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 86 of 198 PageID #:
                                     1705
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 87 of 198 PageID #:
                                     1706
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 88 of 198 PageID #:
                                     1707
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 89 of 198 PageID #:
                                     1708
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 90 of 198 PageID #:
                                     1709
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 91 of 198 PageID #:
                                     1710
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 92 of 198 PageID #:
                                     1711
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 93 of 198 PageID #:
                                     1712
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 94 of 198 PageID #:
                                     1713
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 95 of 198 PageID #:
                                     1714
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 96 of 198 PageID #:
                                     1715
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 97 of 198 PageID #:
                                     1716
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 98 of 198 PageID #:
                                     1717
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 99 of 198 PageID #:
                                     1718
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 100 of 198 PageID #:
                                      1719
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 101 of 198 PageID #:
                                      1720
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 102 of 198 PageID #:
                                      1721
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 103 of 198 PageID #:
                                      1722
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 104 of 198 PageID #:
                                      1723
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 105 of 198 PageID #:
                                      1724
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 106 of 198 PageID #:
                                      1725
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 107 of 198 PageID #:
                                      1726
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 108 of 198 PageID #:
                                      1727
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 109 of 198 PageID #:
                                      1728
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 110 of 198 PageID #:
                                      1729
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 111 of 198 PageID #:
                                      1730
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 112 of 198 PageID #:
                                      1731
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 113 of 198 PageID #:
                                      1732
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 114 of 198 PageID #:
                                      1733
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 115 of 198 PageID #:
                                      1734
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 116 of 198 PageID #:
                                      1735
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 117 of 198 PageID #:
                                      1736
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 118 of 198 PageID #:
                                      1737
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 119 of 198 PageID #:
                                      1738
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 120 of 198 PageID #:
                                      1739
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 121 of 198 PageID #:
                                      1740
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 122 of 198 PageID #:
                                      1741
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 123 of 198 PageID #:
                                      1742
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 124 of 198 PageID #:
                                      1743
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 125 of 198 PageID #:
                                      1744
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 126 of 198 PageID #:
                                      1745
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 127 of 198 PageID #:
                                      1746
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 128 of 198 PageID #:
                                      1747
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 129 of 198 PageID #:
                                      1748
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 130 of 198 PageID #:
                                      1749
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 131 of 198 PageID #:
                                      1750
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 132 of 198 PageID #:
                                      1751
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 133 of 198 PageID #:
                                      1752
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 134 of 198 PageID #:
                                      1753
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 135 of 198 PageID #:
                                      1754
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 136 of 198 PageID #:
                                      1755
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 137 of 198 PageID #:
                                      1756
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 138 of 198 PageID #:
                                      1757
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 139 of 198 PageID #:
                                      1758
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 140 of 198 PageID #:
                                      1759
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 141 of 198 PageID #:
                                      1760
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 142 of 198 PageID #:
                                      1761
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 143 of 198 PageID #:
                                      1762
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 144 of 198 PageID #:
                                      1763
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 145 of 198 PageID #:
                                      1764
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 146 of 198 PageID #:
                                      1765
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 147 of 198 PageID #:
                                      1766
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 148 of 198 PageID #:
                                      1767
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 149 of 198 PageID #:
                                      1768
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 150 of 198 PageID #:
                                      1769
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 151 of 198 PageID #:
                                      1770
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 152 of 198 PageID #:
                                      1771
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 153 of 198 PageID #:
                                      1772
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 154 of 198 PageID #:
                                      1773
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 155 of 198 PageID #:
                                      1774
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 156 of 198 PageID #:
                                      1775
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 157 of 198 PageID #:
                                      1776
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 158 of 198 PageID #:
                                      1777
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 159 of 198 PageID #:
                                      1778
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 160 of 198 PageID #:
                                      1779
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 161 of 198 PageID #:
                                      1780
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 162 of 198 PageID #:
                                      1781
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 163 of 198 PageID #:
                                      1782
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 164 of 198 PageID #:
                                      1783
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 165 of 198 PageID #:
                                      1784
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 166 of 198 PageID #:
                                      1785
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 167 of 198 PageID #:
                                      1786
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 168 of 198 PageID #:
                                      1787
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 169 of 198 PageID #:
                                      1788
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 170 of 198 PageID #:
                                      1789
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 171 of 198 PageID #:
                                      1790
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 172 of 198 PageID #:
                                      1791
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 173 of 198 PageID #:
                                      1792
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 174 of 198 PageID #:
                                      1793
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 175 of 198 PageID #:
                                      1794
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 176 of 198 PageID #:
                                      1795
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 177 of 198 PageID #:
                                      1796
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 178 of 198 PageID #:
                                      1797
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 179 of 198 PageID #:
                                      1798
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 180 of 198 PageID #:
                                      1799
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 181 of 198 PageID #:
                                      1800
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 182 of 198 PageID #:
                                      1801
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 183 of 198 PageID #:
                                      1802
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 184 of 198 PageID #:
                                      1803
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 185 of 198 PageID #:
                                      1804
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 186 of 198 PageID #:
                                      1805
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 187 of 198 PageID #:
                                      1806
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 188 of 198 PageID #:
                                      1807
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 189 of 198 PageID #:
                                      1808
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 190 of 198 PageID #:
                                      1809
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 191 of 198 PageID #:
                                      1810
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 192 of 198 PageID #:
                                      1811
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 193 of 198 PageID #:
                                      1812
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 194 of 198 PageID #:
                                      1813
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 195 of 198 PageID #:
                                      1814
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 196 of 198 PageID #:
                                      1815
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 197 of 198 PageID #:
                                      1816
Case 1:17-cv-00052-IMK-MJA Document 116-4 Filed 07/08/19 Page 198 of 198 PageID #:
                                      1817
